UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 7, 2010 (Date of earliest event reported) MIDWAY GOLD CORP. (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 001-33894 (Commission File Number) 98-0459178 (IRS Employer Identification No.) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (720) 979-0900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 7, 2010, the Registrant announced that it has appointed Kenneth A. Brunk as a director to the Registrant.Mr. Brunk remains President and Chief Operating Officer of the Registrant. Mr. Brunk holds a degree in Metallurgical Engineering from Michigan Technological University.He has completed accelerated management courses at Harvard, MIT and Darden Business Schools as well as other specialized training in the many facets of operating a business. During his 40 plus years in the mining business he has held several high level executive positions with companies that included Newmont, Romarco, Harrison Western, and Bateman Engineering. In each of these positions he has played a key role in the development and growth of the companies. Mr. Brunk is not related by blood or marriage to any of the Regsitrant’s directors or executive officers or any persons nominated by the Registrant to become directors or executive officers.The Regsitrant has not engaged in any transaction in which Mr. Brunk or a person related to Mr. Brunk had a direct or indirect material interest.To the Registrant’s knowledge, there is no arrangement or understanding between any of our officers or other persons and Mr. Brunk pursuant to which he was selected to serve as a director. Item 7.01. Regulation FD Disclosure. On December 7, 2010, the Registrant issued a press release announcing the appointment of Kenneth A. Brunk as a director of the Registrant. A copy of the press release is attached to this report as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended. The information set forth in Item 7.01 of this report shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits. The following Exhibit relating to Item 7.01 are intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Press Release dated December 7, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDWAY GOLD CORP. DATE:December 8, 2010 By: /s/ Kenneth Brunk Kenneth Brunk President EXHIBIT INDEX The following Exhibit relating to 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Press Release dated December 7, 2010
